Campbell, J.
The conclusion at which we have arrived on one of the points presented in this case, renders it unnecessary to inquire into the many conflicting demands of the parties litigant.
The mortgage on which the order of seizure was granted, was executed on the 8th May, 1888, and recorded on the 10th of May, of the same year; and it does not appear that it has ever been reinscribed.
Article 3,333 of the Civil Code provides that “ The registry preserves the evidence of mortgages and privileges, during ten years, reckoning from the day of their date: their effect ceases, even against the contracting parties, if the inscriptions have not been renewed before the expiration of this time, in the manner in which they were first made.” This article was so amended in 1842, as to exclude the mortgages given by the stockholders of the various property banks of the State, from the operation of the rule, requiring reinscription at the expiration of ton years from the date of their registry; (Acts 1842, p. 232), leaving it in full force with regard to all other conventional mortages than those excluded.
*194In 1843, this article was further amended by making it the duty of the Recorder on the simple application in writing of the owner, or other party interested to erase all inscriptions of mortgages which have existed more than ten years without renewal. Acts 1843, p. 52.
Under this article, it has been held that the reinscription as prescribed is indispensable to the enforcement of the mortgage against third persons, and that in the institution of a suit on the mortgage, or a litigation in respect to it, does not dispense with it. Shepherd v. N. O. Cotton Press, 2 A. 104. McElrath v. Dupuy, Curator, 2 A. 321. Hyde v. Bennott et al., 2 A. 799. Adle v. Anty, 5 A. 632. We are of opinion that prescription results from the omission to reinscribe within ten years from the date of its first registry.
It is therefore adjudged and decreed that the judgment of the District Court be annulled and reversed, and that there be judgment in favor of the plaintiffs reinstating and perpetuating their injunction. The costs of both courts to be borne by the appellees.